Citation Nr: 0506806	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-12 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for rheumatoid 
arthritis of joints other than the bilateral wrists and right 
ankle.

2.  Entitlement to service connection for degenerative 
arthritis of any joint.

3.  Whether the reduction of the rating for rheumatoid 
arthritis, right ankle and both wrists to 0 percent, 
effective August 1, 2000, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO), which denied the benefits sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In February 2005, the veteran's representative contacted the 
RO to request a cancellation of a later scheduled video-
conference hearing before the Board, and to request a hearing 
before the Board personally at the RO in connection with the 
veteran's appeal.

The file must therefore be returned to the RO so that a 
Travel Board hearing can be scheduled.  See 38 C.F.R. § 
20.703 (2004).  Accordingly, the case is remanded to the RO 
for the following action:

The RO should schedule the veteran for a 
VA Travel Board hearing before a Veterans 
Law Judge of the Board, with the veteran 
attending at the RO, pursuant to 
38 C.F.R. § 20.703 (2004).

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE 
	Acting Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


